Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an electronic method for medical workflow compliance. The closest prior art, Wood et al. (USPAP       2008/0045,818), shows a similar system, in which, receiving vein patterns of a patient; determining an identity of the patient based on the received vein patterns (Please note, paragraph 0092. As indicated a vein scanner is a stand alone device that simply detects and projects a vein pattern back on to the skin of the patient. In this embodiment, no data about the process or the patient is retained for future use. In an enhanced embodiment, the device can be used to collect, store, manipulate and transmit information about the user, the usage of the device, and the patient.); displaying a procedure to be performed on the patient based on the identity of the patient (Please note, paragraph 0117. As indicated the acquisition of the vein pattern and the projection of the vein pattern is directly on the patient's skin. In this mode, the cameras that are already on the robot can view the pattern on the skin and send that back to the remote operator on the screen that is already provided for the remote operator.). However, Regarding independent claim 1, Wood et al. fail to address: “for wherein the procedure to be performed comprises an injection; displaying injection options to a user; receiving a selected injection option from the user; capturing a performance of the injection procedure using the selected option and confirming the procedure was properly performed”; Regarding independent claim 12, Wood et al. fail to address: “for wherein capturing vein patterns from patient using infrared light to illuminate the patient’s veins; comparing the captured vein patterns to stored vein patterns of the patient to confirm the patient’s identity; displaying graphical indicia of past injection sites from the patient onto a headset if the comparison confirms the identity of the patient so that the past injection sites are overlaid onto the captured veins patterns of the patient; displaying injection options to be selected by the healthcare professional to perform a procedure; capturing a performance of the procedure and confirming the selected procedure was properly performed”. These distinct features have been added to each of the two independent claims respectively, and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, January 23, 2022